Exhibit 10.1

2007 Qwest Management Bonus Plan Summary


PURPOSE

Qwest Communications International Inc.’s compensation philosophy is to pay for
performance.  The purpose of this bonus plan is to tie a portion of each
participant’s compensation to corporate goals and individual achievements.


ELIGIBILITY

Except as set forth below, all Qwest management employees in
non-sales-commissioned positions who are on the payroll during 2007 and who
remain on the payroll until the “close date”, two weeks prior to the bonus pay
out date,  are eligible to participate in the 2007 Qwest Management Bonus Plan. 
If a 2007 bonus is paid, the bonus payout is expected to occur during the first
quarter of 2008.

Employees are ineligible for a bonus if their employment terminates, either
voluntarily or involuntarily, prior to the bonus program close date; if they are
hired after September 30, 2007; if they are on other incentive plans (e.g.,
sales compensation plans); if they are rated “Unacceptable” by their supervisor
or, in the discretion of the supervisor, their performance and/or behavior does
not warrant a payout. In addition, occupational employees, interns, contract
employees and temporary employees are ineligible for a bonus.


BONUS TARGET PERCENTAGES

The target percentage used to calculate the bonus is expressed as a percentage
of base salary. The target percentage varies based on an employee’s job
responsibility and impact on the business.

Bonus Calculation

The bonus payment is based on three measures: Corporate Performance, Business
Unit Performance, and Individual Performance.

Employees in executive, federal relations, finance, legal, human resources, and
public policy, will be measured on Corporate Performance.  Employees in Revenue
Generating Business Units, (business, mass markets, and wholesale); product
management and marketing & communications; network and information technology
will be measured 60 percent on Corporate Performance and 40 percent on their
business unit performance. Corporate, Business Unit and Individual performance
will be scored between 0% -150% for each of the performance measures described
below.

1)    Corporate Performance

Corporate Performance is determined by the weighted average of revenue (25
percent), net income (25 percent), cash flow (30 percent) and imperatives (20
percent). Performance targets for each measure will be established at the
beginning of 2007 and approved by the Board of Directors.

2)             Business Unit Performance

a.               Revenue Generating Business Units Performance

Revenue Generating Business Units Performance is determined by the weighted
average of each business unit’s revenue (50 percent), operating results (30
percent), and imperatives (20 percent).  Performance targets for each measure
will be established at the beginning of 2007 and approved by the Board of
Directors.

b.               Product Management and Marketing & Communications Performance

Product Management and Marketing & Communications Performance is determined by
the weighted average of the revenue (50%) and operating results (30%) from the
Revenue Generating Business Units and their business unit’s imperatives (20%).

Qwest reserves the right to amend or cancel this plan either retroactively or
prospectively or otherwise make adjustments that it may deem necessary or
appropriate in its sole discretion.


--------------------------------------------------------------------------------




c.               Network and Information Technologies Performance

Network and IT Performance is determined by the weighted average of capital
expenditures (40 percent), operating results (40 percent), and imperatives (20
percent).  Performance targets for each measure will be established at the
beginning of 2007 and approved by the Board of Directors.

3)    Individual Performance:

Individual Performance is determined in an evaluation by the supervising manager
of overall employee performance compared to established performance objectives
and behaviors exhibited by the employee compared to Qwest’s brand attributes and
values. 

Individual bonus awards will be computed by multiplying the weighted result of
the Corporate and Business Unit Performance scores by Individual Performance
score.

Each of the above financial performance targets may be based on non-GAAP
measures including adjustments to the reported GAAP financial statements as
determined at the end of the year and approved by the Board of Directors. 
Imperative achievement is based on a qualitative evaluation of non-financial
performance objectives by our CEO.  The Board of Directors will certify
performance attainment and approve payout prior to payout date.  The Board of
Directors may consider the impact of any one time or unusual items in
determining the percentage achievement of any performance target.

Nothing in the 2007 Qwest Management Bonus Plan is intended to modify the
“At-Will” nature of Qwest employees’ employment.  All Qwest management employees
are employed “At-Will.”  This means either the employee or the company may
terminate the employee’s employment with or without cause at any time, and
without advance notice, procedure or formality.


--------------------------------------------------------------------------------